      Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
FRIEDRICH LU                        )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )
                                    )
                                    )
JAMES R. CLARKE, MARY REGAN, )                        C.A. 20-12010-IT
MAURA A. HENNIGAN, ROBERT L. )
SHEKETOFF, JAMES L. SULTAN,         )
CHARLES W. RANKIN, MATTHEW )
DIVRIS, THOMAS A. TURCO, III,       )
CAROL A. MICI, AND JOSEPH           )
STANTON,                            )
                                    )
      Defendants.                   )
____________________________________)

 DEFENDANT MAURA HENNIGAN, MARY REGAN, AND JOSEPH STANTON’S
   MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO DISMISS

       Pursuant to Federal Rules of Civil Procedure 41(b) & 12(b), and applicable

immunities, Defendants Maura Hennigan and Mary Regan, in their individual capacities as

clerks for the Suffolk County Superior Criminal Court, and Defendant Joseph Stanton, in his

official and individual capacities as the clerk of the Massachusetts Appeals Court

(collectively “Defendants”), respectfully move to dismiss pro se Plaintiff Friedrich Lu’s First

Amended Complaint (“Amended Complaint”).

       Plaintiff’s case arises out of his apparent dissatisfaction with the sentencing in a

Massachusetts Superior Court criminal matter, in which Plaintiff was not a party, nor a

victim, and the alleged handling of Plaintiff’s attempts to lodge said frustration. Plaintiff

brings an action against Defendants and others under 42 U.S.C. § 1983, alleging that the
        Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 2 of 16




clerks failed to docket certain materials and removed materials from the docket provided by

Plaintiff. (Dkt. Nos. 1 &5). Plaintiff’s claims against Defendants should be dismissed

because Plaintiff has failed to comply with a 2002 Court Order which requires Plaintiff to

take certain actions when filing a lawsuit in this Court, Defendants are entitled to absolute

immunity, the Amended Complaint fails to state a claim under Section 1983, and Plaintiff

has failed to properly serve Defendants.

                                      STATEMENT OF FACTS 1

         Plaintiff Friedrich Lu is a frequent litigant in the United States District Court of

Massachusetts and the Superior Court in the Commonwealth of Massachusetts. He has

filed well-over twenty lawsuits in State and Federal courts, nearly all of which have been

dismissed. 2 On November 6, 2020, Plaintiff filed a Complaint in this Court against

Defendants Hennigan and Regan, clerks in the Suffolk County Superior Criminal Court,

and other individuals, alleging that in January of 2020, the Suffolk Superior Criminal

Court’s Office rejected a letter urging resentencing in a case in which Plaintiff was not a

party and failed to docket his motion to file an amicus brief in the matter. (Dkts. No. 1 &

5). On December 8, 2020, Plaintiff filed an Amended Complaint, adding, among others,

Defendant Joseph Stanton, the clerk of the Massachusetts Appeals Court, alleging that in

November of 2020, Plaintiff filed a motion to file an amicus brief with the Appeals Court

in the same case in which he was not a party and that Defendant Stanton “removed the



1
 Defendants accept the factual allegations in the Amended Complaint as true for the purposes of this
Motion only.
2
 See, e.g., Lu v. Harvard School of Dental Medicine et al., No. 00-cv-11492; Lu v. Abrams, et al., No. 00-
cv-12465; Lu v. Daher, No. 01-cv-10078; Lu v. Ju, et al., 01-cv-11384; Lu v. Mass. Institute, et al., 02-cv-
11860; Lu v. Hulme, et al., 12-cv-11117; Lu v. The Canton Corp., et al., 15-cv-10088; Lu v. Frates, et al.,
17-cv-10518; Lu v. Mills, et al., 19-cv-011195; Lu v. Davis, et al., 19-cv-11968; Lu v. Stanton, et al., 20-
cv-10366.

                                                     2
        Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 3 of 16




motion from the docket.” (Dkt. No. 5). 3 Plaintiff asserts his claim against Defendants

under 42 U.S.C. § 1983, alleging violations of the Fourteenth Amendment Due Process

and Equal Protection clauses, for the failure to docket a motion, the rejection of a letter,

and the removal of a motion from the docket. Id. Plaintiff further seeks injunctive relief

against Defendant Stanton. (Dkt. No. 5). Plaintiff “attempt[ed], on Nov. 13 . . . to hand

deliver process” of the original Complaint and Summons, which named Defendants

Hennigan and Regan, and others, but did not name Defendant Stanton, to the

Massachusetts Office of the Attorney General. (Dkt. No. 9). To date, counsel is not

aware of any other attempt to serve the Complaint or Amended Complaint.

         Plaintiff has subsequently filed a Motion for Summary Judgment (Dkt. No. 8) and

Requests for Entry of Default (Dkt. Nos. 9 & 18). 4

                                             ARGUMENT

         Plaintiff’s Amended Complaint should be dismissed as to Defendants in

accordance with Federal Rules of Civil Procedure 41(b) and 12(b) and applicable

immunity grounds.

         First, Federal Rule of Civil Procedure 41(b) permits a court to dismiss an action

where the Plaintiff has failed “to comply with . . . a court order.” Fed. R. Civ. P. 41(b);




3
  In any event, the Court of Appeals has no record of Plaintiff submitting any electronic filing or email in
November of 2020.
4
  The Court should deny Plaintiff’s motion for summary judgment (Dkt. No. 8) as to Defendants Hennigan
and Regan, as it is inappropriate in circumstances, as here, where there are genuine disputes of material
fact. Doe v. Trustees of Boston College, 892 F.3d 67, 79 -80 (1st Cir. 2018). The Court should also deny
Plaintiff’s requests for entry of default judgment (Dkt. Nos. 9 & 18) as inappropriate, in part, because
Plaintiff has failed to properly serve Defendants, see infra, at 11-13. See, e.g., Lu v. Harvard School of
Dental Medicine et al., No. 00-cv-11492, at *2-3 (D. Mass. Mar. 29, 2002) (denying a motion for default
judgment, in part, because, Plaintiff failed to properly serve defendants); Lu v. Davis, No. 19-11968, 2020
WL 7408278, at *11-12 (D. Mass. Nov. 2, 2020) (“adequate service of process is a precursor to entering a
default”) (citation omitted).

                                                     3
      Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 4 of 16




see also Lu v. Stanton, et al., 20-cv-10366, 2020 WL 5395503, at *3-4 (D. Mass. July 7,

2020) (citing Torres-Alamo v. Puerto Rico, 502 F.3d 20, 25 (1st Cir. 2007)).

       Second, Rule 12(b) further directs a court to dismiss a complaint when it fails to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “In resolving a

motion to dismiss, a court should employ a two-pronged approach.” Ocasio-Hernández

v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011). “Step one: isolate and ignore

statements in the complaint that simply offer legal labels and conclusions or merely

rehash cause-of-action elements.” Schatz v. Republican State Leadership Comm., 669

F.3d 50, 55 (1st Cir. 2012); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “Step two: take the complaint’s well-pled (i.e., non-conclusory, non-speculative)

facts as true, drawing all reasonable inferences in the pleader’s favor, and see if they

plausibly narrate a claim for relief.” Schatz, 669 F.3d at 55. “[T]he combined

allegations, taken as true, must state a plausible, not a merely conceivable, case for

relief.” Sepulveda-Villarini v. Dep’t of Educ. of Puerto Rico, 628 F.3d 25, 29 (1st Cir.

2010). Although, the “court has an obligation to construe a plaintiff's pleadings

liberally,” “pro se status does not insulate a party from complying with procedural and

substantive law.” Lu v. Harvard School of Dental Medicine et al., No. 00-cv-11492, at

*7 (D. Mass. Mar. 29, 2002) (citing Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir.

1997)) (attached hereto as Exhibit A). “A pro se plaintiff must at a minimum, present the

requisite supporting facts for the claim he asserts.” Id. “Dismissal is appropriate if

plaintiff’s well-pleaded facts do not ‘possess enough heft to show that plaintiff is entitled

to relief.’” See, e.g., Burnham v. Massachusetts, 299 F. Supp. 3d 319, 321 (D. Mass.

2018) (quoting Ruiz Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 84 (1st Cir. 2008)).



                                              4
       Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 5 of 16




Rule 12(b)(5) also permits a motion to dismiss for insufficient service of process. Fed. R.

Civil P. 12(b)(5).

  I.   PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED PURSUANT TO
       FEDERAL RULE OF CIVIL PROCEDURE 41(b) FOR FAILURE TO
       COMPLY WITH A 2002 COURT ORDER

       Plaintiff’s Complaint should be dismissed pursuant to Rule 41(b) for his failure to

comply with a 2002 Order by this Court. Under Rule 41(b), “a defendant may move to

dismiss the action or any claim against it” where the Plaintiff has failed “to comply with .

. . a court order.” Fed. R. Civ. P. 41(b); see also Lu v. Stanton, et al., 2020 WL 5395503,

at *3-4 (citations omitted). Absent a dismissal order that states otherwise, such a

dismissal “operates as an adjudication on the merits.” Id.

       In 2002, Judge Wolf entered an order which requires Plaintiff to attach to any

“pleading, motion, complaint, or other document” he files in this Court: “(1) a copy of

this Order, and (2) a certification, signed under the pains and penalties of perjury, that he

has complied in good faith with this Order.” Lu v. Harvard School of Dental Medicine et

al., No. 00-cv-11492, at *17. Plaintiff, “[d]espite warnings from the Court,” has

repeatedly violated the 2002 Order, and accordingly, this Court has dismissed pursuant to

Rule 41(b) prior actions brought by Plaintiff. See, e.g., id.; Lu v. Davis, No. 19-11968,

2020 WL 7408278, at *8-10 (D. Mass. Nov. 2, 2020); Lu v. Carrasco, No. 20-10031,

2020 WL 5359950, at *2-3 (D. Mass. July 30, 2020); Lu v. Capitol Waste Servs., Inc., et

al., No. 19-cv-11458, 2019 WL 8756875, at *2 (D. Mass. Sept. 19, 2019). As this Court

previously held, “Lu has disregarded the March 2002 Order, without excuse, in multiple

cases; lesser sanctions, including warnings and fines, have had no effect; and his failure

to follow the order is obviously willful given the repeated warnings received.” Lu v.



                                              5
       Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 6 of 16




Capitol Waste Servs., Inc., et al., No. 19-cv-11458, 2019 WL 8756875, at *2. The First

Circuit has affirmed this Court’s dismissal of a previous case involving Plaintiff on these

grounds. Lu v. City of Boston, et al., Nos. 19-1758, 19-2016 (1st Cir. July 24, 2020)

(attached hereto as Exhibit B) (noting that Plaintiff is “well aware of the order, as he had

been warned and sanctioned repeatedly in previous cases for his failure to comply with

the order.”) Here, Plaintiff has once again failed to comply with the 2002 Order by

failing to attach a copy of both the 2002 Order and the required certification to his

Complaint or Amended Complaint. Accordingly, this Court should dismiss Plaintiff’s

Amended Complaint with prejudice as to Defendants in this matter.

 II.   PLAINTIFF’S CLAIMS AGAINST DEFENDANTS–JUDICIAL CLERKS
       IN THE COMMONWEALTH OF MASSACHUSETTS–ARE ALSO
       BARRED BY ABSOLUTE IMMUNITY

       Plaintiff’s claims against Defendants–each a judicial clerk in the Commonwealth

of Massachusetts–must also fail because the alleged conduct is protected by the doctrine

of absolute immunity. Absolute immunity insulates judicial officers from “damages

resulting from actions undertaken in their official [] capacity.” Namey v. Reilly, 926 F.

Supp. 5, 7–8 (D. Mass. 1996) (citing Stump v. Sparkman, 435 U.S. 349, 355–56 (1978)).

Such immunity “preserves the integrity of the legal process” and allows such individuals

to act upon their own convictions and “protects [them] from vexatious actions prosecuted

by disgruntled litigants.” Id. at 8 (citations omitted). “The doctrine of quasi-judicial

immunity provides absolute immunity for those who perform tasks that are inextricably

intertwined with the judicial function.” Nystedt v. Nigro, 700 F.3d 25, 30 (1st Cir. 2012);

see also D’Angelo v. N.H. Supreme Court, 740 F.3d 802, 808 (1st Cir. 2014) (quoting

Nystedt, 700 F.3d at 30-31). The immunity applies “no matter how erroneous the act may



                                              6
        Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 7 of 16




have been [or] how injurious its consequences . . . .” Clapp v. Cohen, No. 18-CV-10426-

ADB, 2019 WL 1207861, at *6 (D. Mass. Mar. 14, 2019). Courts have recognized quasi-

judicial immunity in cases brought against judicial clerks arising out of their core clerical

functions even where bad faith is alleged. See McNeil v. State of Mass., 2014 WL

7404561, at *3 (D. Mass. Dec. 30, 2014) (claim that clerk denied the plaintiff’s requests

for forms and to file motions barred by quasi-judicial immunity); Lewis v. West Roxbury

Dist. Ct., 2013 WL 4854117, at *6 (D. Mass. Sept. 10, 2013) (claim against clerk, who

allegedly failed to record the plaintiff’s case accurately and ignored request to obtain

court documents, is barred by quasi-judicial immunity).

         Here, Plaintiff’s claims relate solely to the conduct of Defendants in their capacity

as judicial clerks, performing tasks that are fundamental to the functioning of the court

system, and therefore, such claims are barred by quasi-judicial immunity. For example,

Plaintiff alleges that Defendants Hennigan and Regan, in their role as clerks for the

Suffolk County Superior Criminal Court, “rejected” a letter and failed to docket a motion.

(Dkt. No. 5). Likewise, Plaintiff alleges that Defendant Stanton, as a clerk in the

Massachusetts Court of Appeals, “removed” a motion from the docket. Id. 5 This alleged

conduct clearly falls within the core clerical functions performed by judicial clerks and

the protections afforded by quasi-judicial immunity. See, e.g., Powell v. Commonwealth,

2016 WL 7115887, *7 (D. Mass. Sept. 20, 2016) (affirming immunity for claims arising from

core clerical functions integral to the judicial process). 6 Accordingly, Plaintiff’s claims


5
  Notably, Plaintiff brought a similar claim against Defendant Stanton earlier this year, which this Court
dismissed under Rule 41(b). See Lu v. Stanton, et al., 2020 WL 5395503, at *3-4.
6
  Furthermore, to the extent Plaintiff seeks injunctive relief against Defendant Stanton (Dkt. No. 5, ¶ 11),
such relief is barred. Section 1983 bars injunctive relief “against a judicial officer for an act or omission
taken in such officer’s judicial capacity […] unless a declaratory decree was violated or declaratory relief is
unavailable[.]” 42 U.S.C. § 1983; see also Estep v. Baker, No. CV 16-12346, 2018 WL 10715421, at *1
(D. Mass. Mar. 5, 2018) (dismissing plaintiff’s claims for injunctive relief because parole board members

                                                      7
        Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 8 of 16




against the Defendants should be dismissed because they are entitled to immunity from

suit.

III.     PLAINTIFF’S SECTION 1983 CLAIMS AGAINST DEFENDANTS MUST
         ALSO BE DISMISSED BECAUSE THESE CLAIMS FAIL TO STATE A
         CLAIM

         Plaintiff’s Section 1983 claim alleging due process and equal protection violations

under the Fourteenth Amendment must be dismissed because the Amended Complaint

fails to adequately allege such claims. As “[t]here is no direct cause of action by an

individual for a constitutional violation . . . such claim must be brought under 42 U.S.C.

§ 1983.” Tomaselli v. Beaulieu, 967 F. Supp. 2d 423, 434 n.3 (D. Mass. 2013); see also

McCann v. City of Lawrence, 659 F. Supp. 2d 243, 247 (D. Mass. 2009). To prevail on a

Section 1983 claim, a plaintiff must allege (1) a deprivation of a federal right, (2) by an

individual acting under color of state law. See, e.g., West v. Atkins, 487 U.S. 42, 48

(1988). Here, Plaintiff’s claims against Defendant Stanton in his official capacity fail

because Section 1983 does not permit such an action. Further, Plaintiff’s claims against

Defendants in their individual capacities must fail because Plaintiff has not adequately

pled that Defendants violated his Fourteenth Amendment equal protection or due process

rights. Finally, in the event that the Court determines that Defendants are not entitled to

absolute immunity, they are entitled to qualified immunity.

             1. Plaintiff’s Claim Against Defendant Stanton in his Official Capacity
                Fails Because a State Official Acting in Their Official Capacity is Not
                a “Person” Under 42 U.S.C. § 1983.


are officers performing quasi-adjudicative functions are judicial officers immune from actions seeking
injunctive relief) (quoting Phillips v. Conrad, No. 10-40085, 2011 WL 309677 (D. Mass. Jan. 28, 2011).
Because Defendant Stanton is a judicial officer being sued for acts or omissions conducted in his official
capacity, and Plaintiff has not pled any facts to suggest that an exception applies, injunctive relief is not
available under Section 1983. See, e.g., Perry v. Treseler, No. 3:18-CV-30194, 2020 WL 1877877, at *11
(D. Mass. Apr. 15, 2020) (citations omitted). Furthermore, “the Eleventh Amendment bars Plaintiff from
seeking injunctive relief to force Defendant to comply with a state law.” Id. (citations omitted).

                                                      8
        Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 9 of 16




         Plaintiff’s claim against Defendant Stanton in his official capacity fails because

such a suit is not permitted by Section 1983. Under Section 1983, neither a state nor a

state official in their official capacity is considered a “person” within the meaning of 42

U.S.C. § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). As such,

Plaintiff cannot bring claims against the Commonwealth or state officials acting within

their official capacity under § 1983. See Johnson v. Rodriguez, 943 F.2d 104, 108 (1st

Cir. 1991) (“It is settled beyond peradventure, however, that neither a state agency nor a

state official acting in his official capacity may be sued for damages in a § 1983 action.”).

Accordingly, because Plaintiff makes a claim against Defendant Stanton in his official

capacity, that claim must be dismissed. 7

              2. Plaintiff’s Claims Against Defendants in Their Individual Capacities
                 Fail Because Plaintiff Has Not Sufficiently Pled a Deprivation of a
                 Federal Right.

         Plaintiff’s claims against Defendants in their individual capacities fail because

Plaintiff has failed to adequately allege a deprivation of his Fourteenth Amendment rights

under the Equal Protection or Due Process Clauses. 8




7
  Plaintiff’s claim is further barred by the Eleventh Amendment. See Kentucky v. Graham, 473 U.S. 159,
169 (1985) (“Absent waiver by the state or valid Congressional override, the Eleventh Amendment bars a
damages action against a state in federal court.”); see also Wisc. Dept. of Corrections v. Schacht, 524 U.S.
381, 389 (1998) (“[T]he Eleventh Amendment grants the State a legal power to assert a sovereign
immunity defense should it choose to do so.”). Where a public official is sued in her official capacity, the
suit “in all respects other than name, [is] to be treated as a suit against the entity.” Kentucky, 473 U.S. at
166. Thus, because state officials sued in their official capacities are treated like a state entity, the Eleventh
Amendment also bars such claims against state officials in Federal Court. Id. at 169.
8
  Plaintiff also lacks standing under Massachusetts law to contest a criminal complaint or sentencing in a
matter in which he is neither a party nor a victim. See, e.g., Bradford v. Knights, 427 Mass. 748, 752
(1998) (“[A] private citizen lacks a judicially cognizable interest in the prosecution … of another.”)
(citations omitted); Victory Distrib., Inc. v. Ayer Div. of Dist. Court Dep’t, 435 Mass. 136, 141 (2001) (a
private party has no constitutional or statutory right to challenge a denial of an application for a criminal
complaint); Hagen v. Comm., 437 Mass. 374, 377-81 (2002) (the victim of a crime does not have a right to
appeal adverse rulings or a verdict in a criminal case). Accordingly, Plaintiff does not have a judicially
cognizable interest in filing a document in the underlying criminal case.

                                                        9
       Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 10 of 16




         First, “[t]o establish an equal protection claim [under the Fourteenth

Amendment], Plaintiffs must allege facts showing that ‘(1) the person, compared with

others similarly situated, was selectively restricted; and (2) that such selective treatment

was based on impermissible considerations such as race, religion, intent to inhibit or

punish the exercise of constitutional rights, or malicious or bad faith intent to injure a

person.’” Shurtleff v. City of Boston, 385 F. Supp. 3d 109, 120 (D. Mass. 2019) (quoting

Davis v. Coakley, 802 F.3d 128, 132-33 (1st Cir. 2015) (citation omitted)). Here, the

Amended Complaint merely alleges that the Defendants Hennigan and Regan failed to

docket a motion and to deliver a letter to a judge and Defendant Stanton removed a

motion from the docket. (Dkt. No. 5). There is simply nothing in the Amended

Complaint to support a plausible claim that Plaintiff, who was not a party to the case at

issue, and who was attempting to submit post-sentencing filings, was treated any different

than someone “similarly situated,” or that such treatment was “based on impermissible

considerations.” Accordingly, the Amended Complaint fails to allege the basic elements

of an Equal Protection Clause violation under the Fourteenth Amendment, and the claims

against Defendants in their individual capacities should be dismissed.

         Second, to establish a procedural due process claim under the Fourteenth

Amendment, a Plaintiff must allege an inadequacy of procedures and an interference with

a liberty or property interest. Restucci v. Clarke, 669 F. Supp. 2d 150, 157 (D. Mass.

2009) (citing Ky. Dept. of Corr. v. Thompson, 490 U.S. 454, 460 (1989)); see also Lu v.

Hulme, No. 12-11117, 2013 WL 1331028, at *8 (D. Mass. Mar. 30, 2013). 9 The First


9
  Although Plaintiff does not state whether he is asserting a violation of his right to substantive due process
or procedural due process, the allegations do not appear to implicate substantive due process. To establish
a viable substantive due process claim under the Fourteenth Amendment, “Mr. Lu must allege facts that
would permit a reasonable fact finder to conclude that the challenged actions were so egregious as to

                                                      10
       Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 11 of 16




Circuit has found that a state court clerk’s failure to follow mandatory procedural rules

involving filings did not violate a defendant’s procedural due process rights. See

Abdullah v. Kennet, 104 Fed. Appx. 750, 751 (1st Cir. 2004) (per curiam). Therefore, the

Amended Complaint, which fails to allege a protected liberty or property interest, and

merely alleges that Defendants failed to docket or removed a filing from a docket, is

inadequate to meet the pleading requirements of a Due Process Clause violation under the

Fourteenth Amendment. For those reasons, the claims against Defendants in their

individual capacities should be dismissed.

             3. In Any Event, Defendants Are Entitled to Qualified Immunity

         Even if Plaintiff could plausibly allege a claim against Defendants in their

individual capacities, Defendants are entitled to qualified immunity. Qualified immunity

protects a state official from liability for damages under Section 1983 when the conduct

did “not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citation

omitted). “Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgements about open legal questions. When properly applied,

it protects ‘all but the plainly incompetent or those who knowingly violate the law.”’

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011), quoting Malley v. Briggs, 475 U.S. 335,

341 (1986). “[I]f a reasonable [official] might not have known for certain that the

conduct was unlawful — then the [official] is immune from liability.” Ziglar v. Abbasi,

137 S. Ct. 1843, 1867 (2017). To overcome a defense of qualified immunity, a plaintiff



‘shock the conscience.’” Lu v. Hulme, No. 12-11117, 2013 WL 1331028, at *8 (D. Mass. Mar. 30, 2013)
(citation omitted). “The protections afforded . . . are generally limited to ‘matters relating to marriage,
family, procreation, and the right to bodily integrity . . . .” Id. (citations omitted). It is clear that the
allegations here do not implicate such rights.

                                                      11
      Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 12 of 16




“must make a two-step showing that (a) defendants violated a statutory or constitutional

right and that (b) the right was clearly established at the time.” Rivera-Corraliza v.

Morales, 794 F.3d 208, 214 (1st Cir. 2015) (citing City and County of San Francisco,

Calif, v. Sheehan, 135 S. Ct. 1765, 1774 (2015)). “[B]oth prongs” of this test “must be

satisfied for a plaintiff to overcome a qualified immunity defense,” Raiche v. Pietroski,

623 F.3d 30, 35 (1st Cir. 2010), however, “[c]ourts need not engage in the first inquiry

and may choose, in their discretion, to go directly to the second,” Penate v. Hanchett, 944

F.3d 358, 366 (1st Cir. 2019).

       As discussed above, supra, at 7-9, Plaintiff cannot demonstrate a constitutional

violation. Further, even if Plaintiff could satisfy the first prong, he could not satisfy the

second prong. In assessing the second-prong, courts looks to “(a) the clarity of the law in

general at the time of the alleged violation; and (b) the clarity of the law as applied to the

case–in other words, whether a reasonable person in the defendant’s shoes ‘would have

understood that his conduct violated the Plaintiff's constitutional rights.’” Raiche, 623

F.3d at 36 (citation omitted). As discussed above, supra, at 6-7, courts have repeatedly

found that errors regarding the docketing and filing of motions like those alleged in the

Amended Complaint do not implicate constitutional concerns and therefore, it simply

cannot be said that any such right was clearly established. See Abdullah, 104 Fed. Appx.

at 751. Accordingly, Plaintiff’s claims against Defendants should be dismissed.




                                              12
       Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 13 of 16




IV.      PLAINTIFF HAS ALSO FAILED TO PROPERLY SERVE DEFENDANTS

         Finally, Plaintiff’s claims could also be dismissed because he has failed to effect

service of process on Defendants Hennigan and Regan, in their individual capacities, 10

and on Defendant Stanton in his individual or official capacity. Although a court may

consider a party’s pro se status in reviewing service, “[p]ro se status . . . is not

automatically enough to constitute good cause for purpose of Rule 4(m).” McIssac v.

Ford, 193 F. Supp. 2d 382, 383 (D. Mass. 2002) (citing Wright & Miller, Federal

Practice and Procedure: Civil 3d § 1137, at 342 (2002)).

         First, when a suit is brought against an official in his or her individual capacity,

Federal Rule of Civil Procedure 4(e) requires a Plaintiff to serve that individual by either

(1) “following state law for serving a summons . . .,” or (2) “(A) delivering a copy of the

summons and the complaint to the individual personally; (B) leaving a copy . . . at the

individual’s dwelling or usual place of abode . . .; or (C) delivering a copy . . . to an agent

authorized . . . to receive service of process.” Massachusetts Rule of Civil Procedure 4(d)

requires a Plaintiff to serve an individual personally, or by leaving a copy at his “last and

usual place of abode,” or with an agent authorized to receive service on his behalf.

Plaintiff, in “attempting, on Nov 13 . . . to hand deliver process” of the Complaint (Dkt.

No. 9) to the Massachusetts Office of the Attorney General, which named Defendants

Hennigan and Regan, but not Defendant Stanton, failed to comply with the Federal and

State provisions. The undersigned counsel is not aware of any efforts to serve the

Amended Complaint on any of the Defendants nor to serve Defendant Stanton

whatsoever.

10
  Plaintiff has also failed to serve Defendants Hennigan and Regan in their official capacities, see Fed. R.
Civ. P. 4(e) and Mass. R. Civ. P. 4(d)(1), however, Plaintiff notes that he brings suit against them in their
individual capacities only (Dkt. No. 5).

                                                      13
      Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 14 of 16




       Second, when a suit is brought against an official in his or her official capacity,

the suit is as if brought against her office. See Navedo v. Maloney, 172 F. Supp. 2d 276,

289 (D. Mass. 2001). Under Federal Rule of Civil Procedure 4(j)(2), a Plaintiff must

serve a state or local government by (a) delivering a copy to its chief executive officer, or

(b) serving in a manner prescribed by state law for service on such a defendant. Fed. R.

Civ. P. 4(j)(2). Under Massachusetts Rule of Civil Procedure 4(d)(3), a Plaintiff must

serve the Commonwealth or any agency by “delivering a copy of the summons and the

complaint to the … Attorney General of the Commonwealth, and, in the case of any

agency, to its office or its chairman or one of its members or its secretary or clerk” by

certified or registered mail. Mass. R. Civ. P. 4(d)(3) (emphasis added). Here, Plaintiff

has failed to serve the Amended Complaint and summons whatsoever – including on any

chief executive office of the judiciary, or on the Office of the Attorney General, and

therefore, has failed to comply with the Federal or State rules. See, e.g., Lu v. Davis,

2020 WL 7408278, at *11-12. Plaintiff has therefore, failed to serve the Amended

Complaint on Defendant Stanton in any manner whatsoever, including in his official

capacity.

                                      CONCLUSION

       For the foregoing reasons, Defendants respectfully request that Plaintiff’s Amended

Complaint as to them be dismissed in its entirety.


                                               Defendants,

                                               MAURA A. HENNIGAN, MARY REGAN, in
                                               their individual capacities, AND JOSEPH
                                               STANTON, in his official and individual
                                               capacity,

                                               By their Attorneys,
                                              14
     Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 15 of 16




                                    MAURA HEALEY
                                    ATTORNEY GENERAL


                                   /s/ Erica Morin
                                   Erica Morin, BBO No. 687471
                                   Assistant Attorney General
                                   Government Bureau/Trial Division
                                   One Ashburton Place, 18th Floor
                                   Boston, MA 02108
                                   Tel: (617) 727-2200 Ext. 2593
                                   Erica.Morin@mass.gov

Date: January 22, 2021




                                   15
      Case 1:20-cv-12010-IT Document 25 Filed 01/22/21 Page 16 of 16




                             CERTIFICATE OF SERVICE

         I, Erica Morin, Assistant Attorney General, hereby certify that I have this day,
January 22, 2021, served the foregoing document, upon all parties, by electronically
filing to all ECF registered parties and by sending a copy, via first class mail, postage
prepaid to all unregistered parties, including:

Friedrich Lu
c/o St Francis House
PO Box 499
Lafayette Station
Boston, MA 02112

James L. Sultan
Charles W. Rankin
Rankin & Sultan
1666 Massachusetts Avenue, Suite P-16
Lexington, MA 02420



                                                              /s/ Erica Morin
                                                              Erica Morin
